Citation Nr: 9913555	
Decision Date: 05/18/99    Archive Date: 05/26/99

DOCKET NO.  95-39 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for a kidney disorder.  


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 1994 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan, which denied the benefit sought on 
appeal.  The veteran, who had active service from August 1952 
to June 1954, appealed that decision to the BVA, and the case 
was referred to the Board for appellate review.  A July 1997 
BVA decision affirmed the RO's denial of the benefit sought 
on appeal.  

The veteran appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court), and in a 
December 1998 Memorandum Decision, the Court affirmed the 
Board's decision.  As such, the Board's decision denying 
entitlement to service connection for a kidney disorder is 
final.  


REMAND

In the Court's decision it was noted that in the veteran's 
April 7, 1994, submission he raised claims of entitlement to 
service connection for a lumbar spine disorder and 
aggravation of an ulcerated stomach resulting in a peptic 
ulcer.  The Court noted that the veteran's claim for service 
connection for a lumbosacral strain had previously been 
denied by a rating decision in 1971, and the Board would 
observe that the veteran's claim for service connection for a 
duodenal ulcer was denied by the BVA in August 1978.  

In any event, the Court instructed that on remand the Board 
should address the RO's failure to fully adjudicate the 
veteran's claims concerning aggravation of a spinal ailment 
and aggravation of an ulcerated stomach disorder.  Since it 
does not appear that the RO has fully adjudicated these 
matters, the case must be returned to the RO for additional 
adjudicative action.  

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  
Accordingly, this case is REMANDED to the RO for the 
following action:  

The RO should adjudicate the veteran's 
claim for service connection for a lumbar 
spine disorder and for a gastrointestinal 
disorder as referred to in the veteran's 
April 1994 statement.  Following the 
adjudication, the veteran should be 
notified of the determination and of his 
appellate rights.  The RO should ensure 
that the veteran is afforded the 
opportunity to complete all procedural 
steps necessary to advance an appeal 
before the Board in accordance with the 
provisions of 38 U.S.C.A. § 7105 (West 
1991) and 38 C.F.R. § 20.200 (1998).

The purpose of this REMAND is to obtain additional 
adjudication and to comply with the order of the Court.  The 
Board does not intimate any opinion as to the merits of the 
case, either favorable or unfavorable at this time.  The 
veteran is free to submit any additional evidence he desires 
to have considered in connection with this matter.  No action 
is required of the veteran until he is notified.  




		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).


